Citation Nr: 0700704	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus based on his claimed exposure to Agent Orange in 
service.  The veteran asserts he was exposed to Agent Orange 
while serving in Korea.  As the RO outlined in the November 
2004 statement of the case, the Department of Defense (DOD) 
has informed VA that Agent Orange was used in Korea along the 
demilitarized zone from April 1968 to July 1969, and 
particular units of the 2nd and 7th Infantry Divisions and the 
4th Squadron 7th Cavalry Counter Agent Company were 
identified as those whose members would have been exposed to 
Agent Orange.  The veteran was not assigned to any of these 
units, but he credibly contends that his duties with the unit 
to which he was assigned (C Battery 1st TAB 25th Artillery) 
between September 1967 and September 1968, brought him to the 
same locations as those occupied by the units of the 2nd and 
7th Infantry Divisions.  It does not appear from the current 
record whether an attempt has been made to verify through 
official sources, the locations of the veteran's unit in 
Korea at the time of his service.  This should be 
accomplished prior to a final decision.  

Accordingly, this case is remanded for the following:  

1.  VA should contact the appropriate 
source (e.g., Records Research Center, 
National Personnel Records Center) and 
request documentation reflecting the 
location of C Battery 1st TAB 25th 
Artillery and/or its members during the 
period from April 1968 to September 1968 
for purposes of determining whether it or 
its members made excursions to the 
locations at which they could have been 
exposed Agent Orange similar to those who 
served with elements of the 2nd and 7th 
Infantry Divisions during that time.  

2.  Thereafter, the evidence should be 
considered and a determination entered on 
the veteran's claim.  If it remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


